*122Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered November 7, 2002, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of eight years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established that defendant forced his way into the home of his girlfriend and her husband without permission and immediately commenced an attack upon the husband. Defendant’s various arguments concerning the elements of unlawful entry and intent to commit a crime are unsupported by the evidence.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We have considered and rejected the remaining claims contained in defendant’s pro se supplemental brief. Concur— Buckley, EJ., Mazzarelli, Ellerin, Williams and Sweeny, JJ.